   Case: 1:20-cv-04405 Document #: 61 Filed: 10/29/20 Page 1 of 13 PageID #:1266




                      UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION


 CITIZENS UTILITY BOARD,

                Plaintiff,
        v.

 COMMONWEALTH EDISON COMPANY,
 an Illinois corporation,

                Defendant.


                      COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Citizens Utility Board (“CUB” or “Plaintiff”) brings this lawsuit in its capacity

as statutory representative of Illinois utility consumers, 220 ILCS 10/1 et seq., against Defendant

Commonwealth Edison Company (“ComEd” or “Defendant”). Plaintiff alleges as follows upon

personal knowledge as to itself and its own acts and experiences, and, as to all other matters,

upon information and belief.

                                             PARTIES

       1.      Plaintiff Citizens Utility Board is a nonprofit corporation created by the Illinois

Citizens Utility Board Act (“Act”) to represent the interests of utility consumers in Illinois.

       2.      To carry out its statutory mandate, the Act provides CUB with the authority and

power to “intervene as a party or otherwise participate on behalf of utility consumers in any

proceeding which affects the interest of utility consumers” and to “represent the interests of

utility consumers before the Illinois Commerce Commission . . . the courts . . . and other public

bodies.” 220 ILCS 10/5(d), (e). The Act further states that the representation of utility consumers

in Illinois is a “statewide interest and not a private or special concern.” 220 ILCS 10/2.

       3.      CUB takes its statutory mandate seriously. Since it was established thirty-six
   Case: 1:20-cv-04405 Document #: 61 Filed: 10/29/20 Page 2 of 13 PageID #:1267




years ago, CUB has initiated or intervened in countless proceedings on behalf of Illinois utility

consumers and, through litigation and advocacy before public bodies and the courts, CUB has

secured more than $20 billion in savings and refunds for utility consumers in Illinois.

       4.      Defendant Commonwealth Edison Company is a corporation organized and

existing under the laws of Illinois with its principal place of business located at 440 South

LaSalle Street, Suite 3300, Chicago, Illinois 60605.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims in this action pursuant to 28 U.S.C. §

1331 because they arise under the Racketeer Influenced and Corrupt Organizations Act

(“RICO”), 18 U.S.C. § 1961, et seq. This Court may exercise jurisdiction over the remaining

claims under 28 U.S.C. § 1367.

       6.      The Court has personal jurisdiction over Defendant ComEd because it is a

corporation incorporated and existing under the laws of the State of Illinois and has its

headquarters in this District. Further, Defendant purposefully directed its conduct at Illinois and

such conduct was designed to create an injury in Illinois and this District.

       7.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because Defendant both

maintains its headquarters and conducts significant business in this District.

                                  FACTUAL ALLEGATIONS

       8.      On July 17, 2020, Defendant ComEd entered into a Deferred Prosecution

Agreement (“DPA”) with the United States Attorney for the Northern District of Illinois, which

is attached hereto as Exhibit 1, inclusive of its Attachments A-C.

       9.      Attachment A to the DPA contains a Statement of Facts; ComEd “agree[d] and

stipulate[d]” that the information stated therein was “true and accurate.” See DPA at A-1. The




                                                 2
   Case: 1:20-cv-04405 Document #: 61 Filed: 10/29/20 Page 3 of 13 PageID #:1268




Statement of Facts further states that “ComEd admits, accepts, and acknowledges that it is

responsible for the acts of its current and former officers, directors, employees, and agents as set

forth below.” Id. Those stipulated facts, contained in pages A-1 through A-12 of the DPA, are

expressly referenced and incorporated as if set forth fully herein.

        10.     While utility consumers would always have been harmed by unfairly high rates,

the harm is particularly acute this year, as hundreds of thousands of Illinoisans have lost their

jobs due to the coronavirus pandemic. Many Illinois residents and businesses have fallen behind

on their utility bills. ComEd, meanwhile, continues to reap the benefits of its nearly decade-long

scheme—even after admitting what it has done.

        11.     Based upon this course of conduct, Plaintiff CUB, in its capacity as statutory

representative of all Illinois utility consumers, brings this complaint against Defendant ComEd

for violations of 18 U.S.C. §§ 1962(c)–(d), civil conspiracy, and unjust enrichment.

                                             COUNT I
                                  Violation of 18 U.S.C. § 1962(c)

        12.     Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

        13.     18 U.S.C. § 1962(c) provides that “[I]t shall be unlawful for any person employed

by or associated with any enterprise engaged in, or the activities of which affect, interstate . . .

commerce, to conduct or participate, directly or indirectly, in the conduct of such enterprise’s

affairs through a pattern of racketeering activity. . . .”

        14.     Defendant is capable of holding a legal or beneficial interest in property, and,

therefore, is a “person” within the meaning of 18 U.S.C. § 1961(3).

                                        The RICO Enterprise

        15.     At all relevant times, as described in the DPA, ComEd (through its executives,

employees, and agents), lobbyists, public officials, and consultants were associated in fact and


                                                    3
   Case: 1:20-cv-04405 Document #: 61 Filed: 10/29/20 Page 4 of 13 PageID #:1269




constituted an “enterprise,” as defined by18 U.S.C. § 1961(4). See DPA at A-3 to A-4.

       16.     This enterprise was engaged in activities that affected interstate commerce. This

enterprise shall be referred to here as the “ComEd Enterprise.” The ComEd Enterprise

constituted an ongoing organization whose members functioned as a continuing unit for a

common purpose of achieving the objectives of the enterprise: a nine-year-long “quid pro quo”

scheme. Id.

       17.     The primary purpose of the ComEd Enterprise was mutual enrichment at the

expense of Illinois utility consumers: to produce undue influence over the Illinois General

Assembly for the financial and political benefit of ComEd, and the enrichment of ComEd

Enterprise associates. See DPA at A-12.

       18.     Defendant and other members of the ComEd Enterprise willfully and intentionally

violated numerous state and federal laws with the goal of obtaining money and political power,

directly and indirectly, through a pattern of racketeering activities composed of numerous

offenses, including, but not limited to, acts of bribery in violation of 18 U.S.C. § 201(b)(1), 720

ILCS 5/33-1, and 18 U.S.C. §§ 1343, 1346. See DPA at A-3 to A-12.

       19.     The ComEd Enterprise had a clear decision-making hierarchy, with ComEd

executives at the top. ComEd admits that it participated in and controlled the ComEd Enterprise

by providing financial benefits to ComEd Enterprise associates in exchange for favorable

legislation, and that it directed what that legislation should be. See DPA at A-3, A-12.

       20.     The pattern of racketeering activity conducted by members of the ComEd

Enterprise is distinct from ComEd itself, as ComEd could not have reached its purpose of

exercising power over the Illinois General Assembly without cooperation from other members of

the ComEd Enterprise. See DPA at A-6, A-9, A-12.




                                                 4
   Case: 1:20-cv-04405 Document #: 61 Filed: 10/29/20 Page 5 of 13 PageID #:1270




       21.     This continuous scheme was successful, realizing multiple legislative feats in the

Illinois General Assembly: the passage of the Energy Infrastructure and Modernization Act

(“EIMA”) in 2011, amending EIMA in 2013, and renewing the formula rate structure in both

2014 and 2016. See DPA at A-2.

       22.     Moreover, there exist unnamed parties who are current or former members of the

ComEd Enterprise. Although they likely maintain discoverable records and will be called upon

as witnesses, they are not necessary parties where the court could not accord complete relief

among Illinois utility consumers and ComEd.

                                 Effects on Interstate Commerce

       23.     The ComEd Enterprise conducted its racketeering activity, in part, using interstate

wire communications, including by use of telephones and by electronic transfers of funds, as

discussed below. Further, the ComEd Enterprise impacted electric line systems, which are

instrumentalities of interstate commerce. Instrumentalities of interstate commerce need not

stretch across state lines. 29 C.F.R. § 776.29(b); see DPA at A-3 to A-9.

       24.     Defendant, along with the ComEd Enterprise, conspired to act together, and, in

association with others, knowingly and repeatedly committed the criminal acts in furtherance of

and for the purpose of enriching ComEd both financially and politically and to otherwise further

the ends of the ComEd Enterprise.

                            Predicate Acts of Racketeering Activity

       25.     Defendant and other members of the ComEd Enterprise willfully and intentionally

violated numerous state and federal laws with the goal of obtaining money and political power,

directly and indirectly, through a pattern of racketeering activities composed of numerous

indictable offenses, including, but not limited to, acts of bribery in violation of 18 U.S.C. §




                                                  5
   Case: 1:20-cv-04405 Document #: 61 Filed: 10/29/20 Page 6 of 13 PageID #:1271




201(b)(1), 720 ILCS 5/33-1, and 18 U.S.C. §§ 1343, 1346. See DPA at A-3 to A-12.

        26.     To further the purpose of the ComEd Enterprise, which was to pass legislation

that garnered substantial financial benefits and political power to ComEd, Defendant agreed to

and did conduct and participate in the conduct of the ComEd Enterprise’s affairs through a

pattern of racketeering activity.

                               Predicate Acts Under 18 U.S.C. § 201

        27.     18 U.S.C. § 201(b)(1) prohibits a person from “directly or indirectly, corruptly

giv[ing], offer[ing] or promis[ing] anything of value to any public official or person who has

been selected to be a public official . . . with intent . . . to influence any official act[.]”

        28.     During each of the twelve-month calendar years from 2011 to 2019, Illinois

received federal benefits in excess of $10,000, and the ComEd Enterprise includes agents of the

State. See DPA at A-2.

        29.     In furtherance of the ComEd Enterprise’s purpose, Defendant made indirect

payments to Enterprise associates—who performed little or no work for ComEd—totaling

approximately $1,324,500 from 2011 to 2019 so that they would influence legislation beneficial

to ComEd. See DPA at A-3 to A-12.

        30.     As ComEd has admitted, this scheme included multiple forms of bribery. See id.

        31.     These activities occurred from 2011 until 2019. See id.

                               Predicate Acts Under 720 ILCS 5/33-1

        32.     Under Illinois law, “A person commits bribery when: (a) With intent to influence

the performance of any act related to the employment or function of any public officer, public

employee, juror or witness, he or she promises or tenders to that person any property or personal

advantage which he or she is not authorized by law to accept[.]” 720 ILCS 5/33-1.




                                                     6
   Case: 1:20-cv-04405 Document #: 61 Filed: 10/29/20 Page 7 of 13 PageID #:1272




       33.     Furthermore, “bribery is a Class 2 felony,” id., where “[t]he sentence of

imprisonment shall be a determinate sentence of not less than 3 years and not more than 7 years.”

730 ILCS 5/5-4.5-35(a).

       34.     As discussed in the previous section and stated in the DPA, Defendant, in concert

with the ComEd Enterprise, bribed elected officials in order to influence the passage of

legislation beneficial to ComEd in the Illinois General Assembly.

       35.     This occurred through retaining paid “subcontractors” for little or no work,

appointing board members, retaining a law firm, and hiring interns, all done with the intent to

persuade elected officials to protect ComEd’s interests in the Illinois General Assembly. See

DPA at A-3 to A-12.

                          Predicate Acts Under 18 U.S.C. §§ 1341, 1346

       36.     Defendant, through the ComEd Enterprise, intentionally used acts of artifice or

deceit to deprive utility consumers of honest services. At all times, it was reasonably foreseeable

that interstate wires would be used to further acts of bribery.

       37.     Defendant ComEd knew that it would use emails and interstate phone calls to

further its bribery scheme, thereby transmitting electronic signals and oral communications

across interstate wires to communicate. Arranging and paying a “quid-pro-quo” bribe as

described in the DPA is exactly the type of conduct honest services fraud is meant to capture.

       38.     Specifically, Defendant ComEd made indirect payments to ComEd Enterprise

associates—who performed little or no work for ComEd—totaling approximately $1,324,500

from 2011 to 2019. See DPA at A-3 to A-12.

       39.     Certain former ComEd executives designed these payment arrangements in part to

conceal the size of payments made to the associates of elected officials, and to assist ComEd in




                                                  7
   Case: 1:20-cv-04405 Document #: 61 Filed: 10/29/20 Page 8 of 13 PageID #:1273




denying responsibility for oversight of these associates, who performed little or no work for

ComEd. See DPA at A-5.

       40.     These payments undoubtedly took place over interstate wires. Discovery will

allow the exact dates, times, and places to be uncovered.

       41.     These bribery payments were used to circumvent the Illinois General Assembly’s

democratic process and deny ComEd users a fair and honest electricity delivery rate-setting

procedure.

                                Pattern of Racketeering Activity

       42.     These predicate acts were related to one another as part of the common scheme to

pass legislation that yielded both profit and political power for ComEd, while enriching other

ComEd Enterprise members who furthered this purpose.

       43.     A pattern of racketeering activity requires at least two predicate acts. Here,

Defendant, along with the ComEd Enterprise, has committed dozens (if not hundreds) of acts

over nine years, thereby establishing a pattern.

       44.     Not only did the ComEd Enterprise commit at least dozens of predicate acts, but

through both bribery and Honest Services Wire Fraud, the ComEd Enterprise was also able to get

legislation passed—including EIMA and its amendments—with provisions beneficial to ComEd.

See DPA at A-12.

       45.     EIMA, its amendments, and the favorable formula rate structure are still in effect

today, continuing to benefit Defendant ComEd at the expense of utility consumers in Illinois.

       46.     This unlawful conduct constituted a continuous pattern of racketeering activity

beginning in or around 2011 through 2019 and would have continued but for the Federal Bureau

of Investigation’s investigation into ComEd and the July 2020 Deferred Prosecution Agreement.




                                                   8
   Case: 1:20-cv-04405 Document #: 61 Filed: 10/29/20 Page 9 of 13 PageID #:1274




        47.    Utility consumers have been the victims of this conduct since the passage of

EIMA in 2011. They were, and continue to be, injured by the ComEd Enterprise’s racketeering

activities.

                    Injuries to Utility Consumers’ Business and Property

        48.    The described racketeering activities and violations of 18 U.S.C. § 1962(c) and

the described conspiracy in violation of 18 U.S.C. § 1962(d) directly and proximately caused

utility consumers to be injured in their business and property.

        49.    The ComEd Enterprise’s racketeering activities secured the enactment of EIMA

and its amendments, thereby directly resulting in and proximately causing Illinois utility

consumers being compelled to pay—at the least—in excess of $150 million more for their

electricity delivery from 2011 to the present. EIMA and its amendments were passed out of

committee only with cooperation from the ComEd Enterprise, and were passed into law with

narrow vote margins which could not have been obtained without the support of ComEd

Enterprise members, obtained through ComEd’s bribery. See DPA at A-2, A-12.

        50.    The injuries to utility consumers were a foreseeable consequence of Defendant’s

and the ComEd Enterprise’s racketeering activities and violations of 18 U.S.C. § 1962(c) and

their conspiracy in furtherance of those racketeering violations, in violation of 18 U.S.C. §

1962(d).

        51.    Specifically, in influencing the passage of EIMA, the ComEd Enterprise secured

the formula which allows ComEd to annually increase the delivery rates it charges consumers for

electricity with reduced regulatory oversight.

        52.    Since the passage of EIMA, ComEd gained additional formula benefits which

have increased and continue to increase consumer delivery prices.




                                                 9
  Case: 1:20-cv-04405 Document #: 61 Filed: 10/29/20 Page 10 of 13 PageID #:1275




          53.   Under 18 U.S.C. § 1964(c), utility consumers are entitled to treble their damages,

plus interest, costs, and reasonable attorneys’ fees.

                                            COUNT II
                                  Violation of 18 U.S.C. § 1962(d)

          54.   Plaintiff incorporates by reference the foregoing paragraphs as if fully set forth

herein.

          55.   18 USC § 1962(d) states that “[i]t shall be unlawful for any person to conspire to

violate any of the provisions of subsection (a), (b), or (c) of this section.”

          56.   As described throughout, and in detail above, even if it did not direct or manage

the affairs of the ComEd Enterprise, Defendant conspired to commit the outlined predicate acts

in violation of § 1962(c), including acts violating 18 U.S.C. § 201, 720 ILCS 5/33-1, and 18

U.S.C. §§ 1343, 1346.

          57.   Defendant acted knowingly at all times when agreeing to facilitate the activities of

the ComEd Enterprise and its directors.

          58.   Utility consumers were deprived of money and property that they would not

otherwise have lost. As direct and proximate result of Defendant’s racketeering activities, utility

consumers have been injured in their business and property by paying increased delivery charges

to Defendant.

          59.   Under 18 U.S.C. § 1964(c), utility consumers are entitled to treble their damages,

plus interest, costs, and reasonable attorneys’ fees.

                                          COUNT III
                                      CIVIL CONSPIRACY

          60.   Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

          61.   Defendant conspired and agreed with Enterprise members to exchange no-show



                                                  10
  Case: 1:20-cv-04405 Document #: 61 Filed: 10/29/20 Page 11 of 13 PageID #:1276




jobs for ComEd Enterprise associates and other benefits for those ComEd Enterprise members’

aid in passing EIMA and its amendments into law.

       62.     The direct and proximate result of Defendant’s conspiracy with ComEd

Enterprise members, including its unlawful conduct in furtherance of that conspiracy, was to

deprive utility consumers of their business and property, mainly in the form of ComEd’s delivery

service rate increases.

       63.     Utility consumers paid higher rates as a result of EIMA and the formula rate

amendments being passed by the Illinois General Assembly, which was due to Defendant’s

bribery scheme as described in the DPA.

                                        COUNT IV
                                   UNJUST ENRICHMENT

       64.     Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

       65.     From 2011 to the present, ComEd has unjustly retained delivery rate charges from

its consumers. The retention of these charges is unjust due to ComEd’s illegal efforts in the

passage of EIMA and its amendments.

       66.     ComEd’s retention of these illegally conferred benefits violates fundamental

principles of justice, equity, and good conscience.

                                    PRAYER FOR RELIEF

   WHEREFORE, Plaintiff CUB respectfully requests that this Court enter judgment in its

favor and enter an order:

       A. Declaring that Defendant has engaged in unlawful conduct in violation of 18
          U.S.C. § 1962(c);

       B. Declaring that Defendant has engaged in unlawful conduct in violation of 18
          U.S.C. § 1962(d);

       C. Declaring that Defendant has been unjustly enriched by its conduct;


                                                 11
  Case: 1:20-cv-04405 Document #: 61 Filed: 10/29/20 Page 12 of 13 PageID #:1277




        D. Directing Defendant to pay restitution of all benefits and disgorge all profits
           unjustly retained to utility consumers;

        E. Declaring that Defendant has engaged in an unlawful civil conspiracy;

        F. Directing Defendant to pay all damages caused by their civil conspiracy to
           utility consumers;

        G. Awarding treble and punitive damages as appropriate;

        H. Awarding injunctive relief as necessary to protect the interests of utility
           consumers;

        I. Awarding Plaintiff its costs and expenses in this litigation, including
           reasonable attorneys’ fees and expert fees; and

        J. Awarding such other and further relief as the Court deems equitable and just.

                                  REQUEST FOR JURY TRIAL

Plaintiff demands a trial by jury for all issues so triable.

                                                        Respectfully submitted,

Dated: October 29, 2020                                 /s/ Jay Edelson
                                                        One of Plaintiff’s Attorneys

                                                        Julie Soderna
                                                        jsoderna@citizensutilityboard.org
                                                        CITIZENS UTILITY BOARD
                                                        208 South LaSalle Street, Suite 1760
                                                        Chicago, Illinois 60604
                                                        Tel: (312) 263-4282

                                                        Jay Edelson
                                                        jedelson@edelson.com
                                                        Ari J. Scharg
                                                        ascharg@edelson.com
                                                        J. Eli Wade-Scott
                                                        ewadescott@edelson.com
                                                        Michael Ovca
                                                        movca@edelson.com


                                                   12
Case: 1:20-cv-04405 Document #: 61 Filed: 10/29/20 Page 13 of 13 PageID #:1278




                                           EDELSON PC
                                           350 North LaSalle, 14th Floor
                                           Chicago, Illinois 60654
                                           Tel: (312) 589-6370
                                           Fax: (312) 589-6378

                                           Pat Quinn
                                           Attorney at Law
                                           216 N Jefferson, Suite 200
                                           Chicago, Illinois 60661

                                           Jonah Orlofsky
                                           jorlofsky@orlofskylaw.com
                                           Law Offices of Jonah Orlofsky
                                           302 Grove Street
                                           Glencoe, Illinois 60022
                                           Tel: (312) 566-0455




                                      13
